Case 3:18-cv-01120-RDM-CA Document 57 Filed 01/06/21 Page 1 of 7
Case 3:18-cv-01120-RDM-CA Document 57 Filed 01/06/21 Page 2 of 7
                   Case 3:18-cv-01120-RDM-CA Document 57 Filed 01/06/21 Page 3 of 7


AO 399.(01/09) Waiver ofthe Service of Summons


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                          Middle District of Pennsylvania
Anihony V. Caiby
                                                                            )
                              Plaintiff                                     )
                                 v.                                         )     Civil Action No. 3:18-cv-01120-RDM-CA
Warden Gary    . a::.:id::.:el '--_____�----------
         "'-"Hac                                                            )
                             Defendant                                      )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Anthony V. Caiby, Pro Se                     ------------
             (Name of the plaintiff's attorney or unrepresentedplaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies .of this waiver form, and a prepaid means of returning one signed copy. of the form to you.
          I, ot the entity I represent, agree to save the expense of serving a summons and complaint in this case.
         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        I also undetstand that I; or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from January 6, 2021                      , the date when this request was sent (or 90 days if it was sent outside the
United States). Ifl fail to do so, a default judgment will be entered against me or the entity I represent.

Date:   ------
                                                                                            Signature of the attorney or unrepresentedparty


        Printed name ofparty waiving service ofsummons                                                        Printed name




                                                                                                                 Address

                                                                                  ---------·-----------
                                                                                                             E-mail address

                                                                                                   --------------··········
                                                                                                           Telephone number

                                          Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
          "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
        If the waiver is signed and returned, you can still make these and all other deferises and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 3:18-cv-01120-RDM-CA Document 57 Filed 01/06/21 Page 4 of 7
Case 3:18-cv-01120-RDM-CA Document 57 Filed 01/06/21 Page 5 of 7
                   Case 3:18-cv-01120-RDM-CA Document 57 Filed 01/06/21 Page 6 of 7


AO 399 {01/09) Waiver of the Service of Summons


                                      UNITED STATES DISTRICT COURT
                                                                        for the

                                                          Middle District of Pennsylvania

Anthony V. Caiby
                                                                             )
                              Plaintiff                                      )
                                 v.                                          )    Civil Action No. 3: 18-cv-01120-RDM-CA
Deputy Warden Joseph McCoy                                                   )
                             Defendant                                       )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Anthony V. Caiby, Pro Se
             (Name of the plaintiff's attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver fonn, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, orthe entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or ofservice.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from January 6, 2021                      , the date when this request was sent (or 90 days if it was sent outside the
United States). Ifl fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                            Signature ofthe. attorney or unrepresented party


        Printed name ofparty waiving service ofsummons                                                        Printed name



                                                                                  ·······-··----······--------------------
                                                                                                                 Address


                                                                                                             E-mail address

                                                                                  ----------------,..---·--·· · ·-
                                                                                                           Telephone number

                                          Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses of servinga summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
          "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
        Ifthe. waiver is .signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
           Ifyou waive service, then you must, withinthe time specified on the waiver form, serve an answeror a motion under Rule 12 on the plaintiff
and file a copywith the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 3:18-cv-01120-RDM-CA Document 57 Filed 01/06/21 Page 7 of 7
